Citation Nr: 0404981	
Decision Date: 02/23/04    Archive Date: 02/27/04

DOCKET NO.  02-21 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a right hip 
disability, as secondary to the service-connected fractures 
of the calcaneus.

2.  Entitlement to service connection for a left hip 
disability, as secondary to the service-connected fractures 
of the calcaneus.

3.  Entitlement to a disability rating in excess of 10 
percent for residuals of a fractured left calcaneus.

4.  Entitlement to a disability rating in excess of 10 
percent for residuals of a fractured right calcaneus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. N. Bland, Associate Counsel


INTRODUCTION

The veteran served on active duty in the Navy from February 
1944 to January 1946, and had periods of active duty for 
training and inactive duty training in the Pennsylvania Air 
National Guard from July 1947 to June 1985.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.

The veteran testified at a hearing before the undersigned at 
the RO in October 2003.  A transcript of that hearing is of 
record.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.



REMAND

The veteran was afforded a VA examination in May 2002 to 
evaluate his service connected foot disabilities.  At the 
October 2003 hearing, the veteran testified that his foot 
conditions had worsened since his last VA examination. 

The veteran is entitled to a new VA examination where there 
is evidence (including his testimony) that the condition has 
worsened since the last examination.  Snuffer v. Gober, 10 
Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 
(1994); VAOPGCPREC 11-95 (1995).

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) requires VA to advise 
claimants of the evidence needed to substantiate their 
claims, of what evidence they are responsible for obtaining 
and of what evidence VA will undertake to obtain.  
38 U.S.C.A. § 5103(a) (West 2002).  VA has elaborated on 
these obligations by adopting a regulation providing that it 
will tell claimants to supply relevant evidence in their 
possession.  38 C.F.R. § 3.159(b) (2003).  The RO furnished 
the veteran with a VCAA notice letter in April 2002.  
However, the letter did not inform him of the evidence needed 
to substantiate his claims for service connection.  The 
letter also informed him that it was his responsibility to 
furnish private medical evidence, while the VCAA imposes an 
obligation on VA to obtain private treatment records 
identified by the veteran.  38 U.S.C.A. § 5103A(b) (West 
2002); 38 C.F.R. § 3.159(c)(1) (2003).

Accordingly, this case is REMANDED to the RO for the 
following development and consideration:

1.  The RO should ensure that all VCAA 
notice requirements are met in accordance 
with 38 U.S.C.A. § 5103(a); and 38 C.F.R. 
§ 3.159(b).   

2.  The veteran should be afforded an 
orthopedic examination to determine the 
severity of the residuals of left and 
right calcaneus fractures.  The claims 
folder must be made available to the 
examiner for review in connection with 
the examination. 

The examiner should note whether the 
disabilities cause any limitation of 
motion.  The examiner should report the 
range of motion of the affected joints in 
degrees.  The examiner should determine 
whether the residuals of calcaneus 
fractures are manifested by weakened 
movement, excess fatigability, or 
incoordination.  Such inquiry should not 
be limited to muscles or nerves. These 
determinations should, if feasible, be 
expressed in terms of the degree of 
additional range-of-motion loss due to 
any weakened movement, excess 
fatigability, or incoordination.

The examiner should note whether the 
fracture residuals are manifested by 
malunion or nonunion of tarsal or 
metatarsal bones, and express an opinion 
as to the severity of any disability 
resulting from such malunion or nonunion.  
The examiner should also express an 
opinion as to whether the disability 
resulting from the calcaneus fractures is 
mild, moderate, moderately severe, or 
severe.  The examiner should provide the 
rationale for all conclusions.

The case should then be returned to the Board, if otherwise 
in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


